Exhibit 10.1

 

VOTING AND SUPPORT AGREEMENT

 

This Voting and Support Agreement (this “Agreement”) is made and entered into as
of November 25, 2019 by and between Mitsubishi Chemical Performance Polymers,
Inc., a Delaware corporation (“Buyer”) and the undersigned stockholder (the
“Stockholder”) of AdvanSource Biomaterials Corporation, a Delaware corporation
(“Seller”). Capitalized terms that are used but not defined herein shall have
the respective meanings ascribed thereto in the Purchase Agreement (defined
below).

 

RECITALS

 

WHEREAS, as an inducement for Buyer to enter into that certain Asset Purchase
Agreement of even date herewith, by and between Buyer and Seller (as it may be
amended from time to time by the parties thereto, the “Purchase Agreement”),
which provides for the transfer to Buyer or its designee all of the Purchased
Assets in exchange for the consideration set forth in the Purchase Agreement in
accordance with its terms (the “Purchase”), Buyer has requested that Stockholder
execute and deliver this Agreement;

 

WHEREAS, as of the date hereof, Stockholder is the beneficial owner (as defined
in Rule 13d-3 promulgated under the Exchange Act) of the number of shares of
Seller’s common stock and other securities convertible into, or exercisable or
exchangeable for, shares of Seller’s common stock, all as set forth on the
signature page of this Agreement (collectively, the “Shares”); and

 

WHEREAS, as a condition and inducement for Buyer to enter into the Purchase
Agreement, Stockholder and Buyer are entering into this Agreement.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1. Agreement to Vote Shares.

 

(a) Until the Expiration Date (defined below), at the Seller Stockholders
Meeting and at every other stockholder meeting of Seller called to consider the
adoption of the Purchase Agreement, and at every postponement or adjournment
thereof, and on every action or approval by written consent of Seller’s
stockholders with respect to any of the following, Stockholder shall vote all
outstanding Shares and any outstanding New Shares (defined below):

 

(i) in favor of the adoption of the Purchase Agreement and approval of the
Purchase and any action reasonably required in furtherance of the foregoing,
including any proposal to adjourn or postpone any meeting of the stockholders of
Seller at which the adoption of the Purchase Agreement and approval of the
Purchase is submitted for the consideration and vote of the stockholders of
Seller to a later date if there are not proxies representing a sufficient number
of shares of Seller common stock to approve such matters on the date on which
the meeting is held;

 



-1-

 

 

(ii) against any action or agreement that would reasonably be expected to result
in a breach of any covenant, representation or warranty or any other obligation
or agreement of Seller contained in the Purchase Agreement such that a condition
to Closing would not be satisfied, or of any Stockholder contained in this
Agreement;

 

(iii) against any Takeover Proposal made by any Person (other than Buyer) and
any Alternative Acquisition Agreement proposed by any Person;

 

(iv) against any change in the Seller Board, including the individuals who serve
as members of the Seller Board or the number of seats that make up the Seller
Board;

 

(v) against any action with respect to the conversion of any of Seller’s common
stock that may adversely affect or otherwise impair such Stockholder’s ability
to perform its obligation under this Agreement; and

 

(vi) against any other action, agreement or transaction involving Seller that is
intended, or would reasonably be expected, to impede, materially interfere with,
materially delay, materially postpone, materially and adversely affect or
prevent the consummation of the Purchase or the other material transactions
contemplated by the Purchase Agreement or this Agreement or the performance by
Seller of its obligations under the Purchase Agreement or by any Stockholder of
its obligations under this Agreement, including (x) any extraordinary corporate
transaction, such as a merger, consolidation or other business combination
involving Seller (other than the Buyer’s acquisition of the Purchased Assets),
(y) a sale, lease or transfer of a material amount of assets of Seller or any
reorganization, recapitalization or liquidation of Seller or (z) any change in
the present capitalization of Seller or any amendment or other change to its
certificate of incorporation or bylaws.

 

(b) Prior to the Expiration Date, Stockholder shall not enter into any agreement
or legally binding understanding with any person to vote or give instructions in
any manner inconsistent with this Section 1.

 

2. New Shares. Stockholder agrees that any shares of Seller’s common stock that
Stockholder purchases or with respect to which Stockholder otherwise acquires
beneficial ownership after the date of this Agreement and prior to the
Expiration Date, including, without limitation, shares issued or issuable upon
the conversion, exercise or exchange, as the case may be, of all securities held
by Stockholder that are convertible into, or exercisable or exchangeable for,
shares of Seller common stock (“New Shares”), shall be subject to the terms and
conditions of this Agreement to the same extent as if they constituted Shares.

 

3. Transfer and Encumbrance; No Inconsistent Action.

 

(a) Other than pursuant to this Agreement, Stockholder agrees, during the period
beginning on the date hereof and ending on the Expiration Date, not to sell,
transfer, exchange, pledge or otherwise dispose of or encumber (collectively,
“Transfer”), any Shares or any New Shares, or to discuss, negotiate, or make any
offer or agreement relating thereto, other than to or with Buyer, in each case
without the prior written consent of Buyer. Stockholder acknowledges that the
intent of the foregoing sentence is to ensure that the Shares and any New Shares
are voted in accordance with the terms hereof.

 



-2-

 

 

(b) Section 3(a) shall not prohibit a Transfer of Shares by Stockholder (i) to
any family member or trust for the benefit of any family member, (ii) to any
Affiliate of Stockholder, or (iii) to any person or entity if and to the extent
required by any non-consensual Governmental Order, by divorce decree or by will,
intestacy or other similar applicable Law, so long as in the case of the
foregoing clauses (i), (ii) and (iii), the assignee or transferee agrees to be
bound by the terms of this Agreement and executes and delivers to the parties
hereto a written consent and joinder memorializing such agreement.

 

(c) Stockholder shall not:

 

(i) grant or permit the grant of any proxy, power-of-attorney or other
authorization or consent with respect to any of the Shares or New Shares;

 

(ii) seek to influence any Person with respect to the voting of any of the
Company’s common stock in connection with the Buyer’s acquisition of the
Purchased Assets or any other transaction, other than to recommend that the
stockholders of Seller vote in favor of approval of the Purchase Agreement; or

 

(iii) take or permit any other action that would be expected to adversely affect
such Stockholder’s ability to perform its obligations hereunder.

 

4. No Class Claims. Stockholder hereby agrees not to commence or participate in,
and use reasonable best efforts to, if requested by Buyer, take all actions
necessary to opt out of any class in any class action with respect to any claim,
derivative or otherwise, against Buyer, Seller or any of their respective
successors relating to the negotiation, execution or delivery of this Agreement
or the Purchase Agreement or the consummation of the Purchase, including any
claim (a) challenging the validity, or seeking to enjoin the operation, of any
provision of this Agreement or the Purchase Agreement or (b) alleging a breach
of any fiduciary duty of the Seller Board in connection with the Purchase
Agreement or the transactions contemplated thereby.

 

5. Share Legends. If so requested by Buyer, and to the extent the Shares or New
Shares are represented by certificates, Stockholder agrees that the Shares and
any New Shares shall bear a legend stating that they are subject to this
Agreement. Subject to the terms of Section 1 hereof, Stockholder agrees that
Stockholder will not Transfer certificated Shares or any certificated New Shares
without first having the aforementioned legend affixed to the certificates
representing the Shares or any New Shares. Stockholder shall instruct Seller to
affix a legend to any certificates representing the Shares (upon a request for
the Transfer of such Shares) and any New Shares (upon issuance) stating that
such Shares or New Shares are subject to this Agreement. Stockholder shall cause
Seller to further agree to make a notation on its records and give instructions
to its transfer agent(s) for the Shares and any New Shares in order to implement
the restrictions set forth in this Agreement.

 

-3-

 

 

6. Representations and Warranties of Stockholder. Stockholder hereby represents,
warrants and covenants to Buyer as follows:

 

(a) If such Stockholder is not an individual, the execution, delivery and
performance by such Stockholder of this Agreement and the consummation by such
Stockholder of the transactions contemplated hereby are within the powers of
such Stockholder and have been duly authorized by all necessary action. If such
Stockholder is an individual, he or she has full legal capacity, right and
authority to execute and deliver this Agreement and to perform his or her
obligations hereunder. Such Stockholder has duly executed and delivered this
Agreement and, assuming the due authorization, execution and delivery by Buyer,
this Agreement constitutes such Stockholder’s legal, valid and binding
obligation, enforceable against it in accordance with its terms except, in each
case, as enforcement may be limited by bankruptcy, insolvency, reorganization or
similar legal requirements affecting creditors’ rights generally and by general
principles of equity. If such Stockholder is married and any of the Shares or
New Shares constitute community property or spousal approval is otherwise
necessary for this Agreement to be legal, valid, binding and enforceable, this
Agreement has been duly executed and delivered by, and, assuming the due
authorization, execution and delivery by Buyer, constitutes the legal, valid and
binding obligation of, such Stockholder’s spouse, enforceable in accordance with
its terms except, in each case, as enforcement may be limited by bankruptcy,
insolvency, reorganization or similar legal requirements affecting creditors’
rights generally and by general principles of equity.

 

(b) The Shares are and the New Shares will be beneficially owned (as defined in
Rule 13d-3 promulgated under the Exchange Act) or owned of record by such
Stockholder and/or one or more of such stockholder’s Affiliates. Such
Stockholder has and will have good and valid title to such Shares and New
Shares, free and clear of any Encumbrances other than pursuant to this
Agreement. As of the date hereof, such Stockholder’s Shares (and the applicable
portion of the New Shares) constitute all of the shares of Seller common stock
beneficially owned or owned of record by such Stockholder and such Affiliates.
Except as provided for herein, such Stockholder and certain Affiliates of such
Stockholder collectively have sole voting power (including the right to control
such vote as contemplated herein), sole power of disposition (except with
respect to Shares underlying restricted stock awards issued to directors of
Seller), sole power to issue instructions with respect to the matters set forth
in herein, and sole power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of such Stockholder’s Shares and New
Shares.

 

(c) The execution and delivery of this Agreement by such Stockholder do not, and
the performance by such Stockholder of its obligations under this Agreement will
not, (i) if such Stockholder is not an individual, violate the certificate of
formation, agreement of limited partnership, certificate of incorporation or
similar organizational documents of such Stockholder, (ii) conflict with or
violate any law, ordinance or regulation of any Governmental Authority
applicable to such Stockholder or by which any of its assets or properties is
bound, or (iii) conflict with, result in any breach of or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of any encumbrance on the properties
or assets of such Stockholder pursuant to, any Contract, permit, franchise or
other instrument or obligation to which such Stockholder is a party or by which
such Stockholder and/or any of its assets or properties is bound, except for any
of the foregoing as would not reasonably be expected, either individually or in
the aggregate, to impair the ability of such Stockholder to perform its
obligations hereunder or to consummate the transactions contemplated hereby on a
timely basis.

 



-4-

 

 

(d) The execution and delivery of this Agreement by such Stockholder does not,
and the performance by such Stockholder of its obligations under this Agreement
and the consummation by it of the transactions contemplated hereby will not,
require such Stockholder to obtain any consent, approval, authorization or
permit of, or to make any filing with or notification to, any Governmental
Authority, other than the filings of any reports with the SEC.

 

(e) As of the date hereof, there is no Action pending or, to the knowledge of
such Stockholder, threatened against or affecting such Stockholder and/or any of
its Affiliates before or by any Governmental Authority that would reasonably be
expected to impair the ability of such Stockholder to perform its obligations
hereunder or to consummate the transactions contemplated hereby on a timely
basis.

 

(f) With respect to its equity ownership in Seller, Stockholder has full voting
power, full power of disposition, full power to issue instructions with respect
to the matters set forth herein and full power to agree to all of the matters
set forth in this Agreement. None of Stockholder’s Shares are subject to any
Stockholders’ agreement, proxy, voting trust or other agreement or arrangement
with respect to voting.

 

(g) No investment banker, broker, finder or other intermediary is entitled to a
fee or commission from Buyer or Seller in respect of this Agreement based upon
any arrangement or agreement made by or on behalf of such Stockholder (other
than as an officer or director of Seller).

 

(h) Such Stockholder understands and acknowledges that Buyer is entering into
the Purchase Agreement in reliance upon the execution and delivery of this
Agreement by Stockholder and the representations, warranties and covenants of
Stockholder contained herein. Such Stockholder understands and acknowledges that
the Purchase Agreement governs the terms of the Purchase and the other
transactions contemplated thereby.

 

7. Representations and Warranties of Buyer. Buyer hereby represents, warrants
and covenants to Stockholder as follows:

 

(a) Buyer is a duly organized and validly existing corporation in good standing
under the Laws of the jurisdiction of its organization.

 

(b) Buyer has full power and authority to execute, deliver and perform this
Agreement and to consummate the transactions contemplated thereby. This
Agreement has been duly executed and delivered by Buyer and, assuming due
authorization, execution and delivery by Stockholder, constitutes a valid and
binding obligation of Buyer, enforceable against Buyer in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights and by
general principles of equity (whether applied in a proceeding at law or in
equity).

 



-5-

 

 

8. Stockholder Capacity. Stockholder is signing and entering into this Agreement
solely in his, her or its capacity as a beneficial owner of the Shares and New
Shares, if any. Notwithstanding anything to the contrary in this Agreement,
nothing in this Agreement shall (a) limit or affect in any way any actions that
may hereafter be taken by Stockholder in his, her or its capacity as an officer
or director of Seller, including in exercising rights under the Purchase
Agreement (including by voting to withdraw, amend or modify, or publicly propose
or resolve to withdraw, amend or modify, in a manner adverse to Buyer, the
recommendation of the Seller Board that Seller’s stockholders vote in favor of
the adoption of the Purchase Agreement in accordance with the terms of the
Purchase Agreement), and no such actions or omissions shall be deemed a breach
of this Agreement, or (b) be construed to prohibit, limit or restrict
Stockholder from exercising his, her or its fiduciary duties as an officer or
director to Seller.

 

9. Consents and Waivers. Stockholder hereby gives any consents or waivers that
are reasonably required for the consummation of the Purchase under the terms of
any agreement to which Stockholder is a party or pursuant to any rights
Stockholder may have.

 

10. Documentation and Information.

 

(a) Except as required by applicable Law, Stockholder shall not make any public
announcement regarding this Agreement, the Purchase Agreement or the
transactions contemplated hereby or thereby without the prior written consent of
Buyer (which consent may be withheld in Buyer’s sole discretion); provided that
Stockholder may disclose the terms of this Agreement and file a copy hereof in a
Schedule 13D filed with the SEC. Stockholder hereby consents to the disclosure
in the Seller Proxy Statement and, if required by applicable Law or the SEC or
any other securities authorities, any other documents or communications provided
by Buyer or Stockholder to any Governmental Entity or to the Stockholders of the
Company, of such Stockholder’s identity and beneficial ownership of the Seller’s
common stock and the nature of such Stockholder’s commitments under this
Agreement and a copy of this Agreement.

 

(b) Stockholder agrees to promptly give Buyer any information that is in its
possession that Buyer may reasonably request for the preparation of any such
disclosure documents and promptly notify Buyer of any required corrections with
respect to any written information supplied by it, if Stockholder shall become
aware that any such information shall have become false or misleading in any
material respect.

 

11. Cessation of Ongoing Discussion and Negotiations. Stockholder shall, and
shall cause each of its Representatives to, (a) immediately cease and cause to
be terminated all existing discussions and negotiations with any Person or such
Person’s Representatives (other than Buyer and any of its Affiliates or any of
Buyer or its Affiliates’ respective Representatives) regarding any Takeover
Proposal and (b) not terminate, amend, release or modify any provision of any
standstill agreement (including any standstill provisions contained in any
confidentiality or other agreement) to which it or any of its Affiliates or
Representatives is a party.

 



-6-

 

 

12. Termination. This Agreement shall automatically terminate and shall have no
further force or effect as of the earliest to occur of (a) the Closing, (b) the
date the Seller Board makes an Adverse Recommendation Change in accordance with
Section 6.03 of the Purchase Agreement, (c) the date the Purchase Agreement
shall have been validly terminated pursuant to Article IX thereof, and (d) the
mutual consent of Buyer and Stockholder (the earliest to occur of clauses (a),
(b), (c) and (cd) of this Section 12, the “Expiration Date”); provided, however,
that notwithstanding the foregoing, the provisions in Section 14 hereof shall
survive in full force and effect following the termination of this Agreement.

 

13. No Partnership, Agency or Joint Venture. This Agreement is intended to
create a contractual relationship between Stockholder and Buyer, and is not
intended to create, and does not create, any agency, partnership, joint venture
or any like relationship between the parties hereto or among any other
stockholders of Seller entering into voting agreements with Buyer. Nothing
contained in this Agreement shall be deemed to vest in Buyer any direct or
indirect ownership or incidence of ownership of or with respect to any Shares.

 

14. Miscellaneous.

 

(a) Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (1) when delivered by hand (with written confirmation of receipt), (2)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested), (3) on the date sent by e-mail of a PDF document
(with confirmation of transmission) if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient (provided, that if given by e-mail, such notice, request, consent,
claim, demand, waiver or other communication shall be followed up within one (1)
Business Day of dispatch pursuant to one of the other methods described herein
and provided further that such confirmatory dispatch shall not be deemed the
date of transmission) or (4) on the third (3rd) day after the date mailed, by
certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 14(a):

 

(i) if to Buyer, to:

 

Mitsubishi Chemical Performance Polymers, Inc.

2001 Hood Road

Greer, SC 29650

Attention: President

 



-7-

 

 

with a copy (which shall not constitute notice) to:

 

Mitsubishi Chemical Holdings America, Inc.

655 Third Avenue

New York, NY 10017

Attention: General Counsel

 

and

 

Winston & Strawn LLP

200 Park Avenue

New York, NY 10166

Attention: Jared Manes

Email: JManes@winston.com

Telephone No.: (212) 294-6736

 

(ii) If to Stockholder, to the address set forth on the signature page hereto.

 

(b) Certain Interpretations.

 

(i) The words “include,” “includes” and “including” when used herein shall be
deemed in each case to be followed by the words “without limitation.”

 

(ii) The headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.

 

(c) Entire Agreement. This Agreement and the documents and instruments and other
agreements among the parties hereto referenced herein: (i) constitute the entire
agreement among the parties hereto with respect to the subject matter hereof and
supersede all prior agreements, understandings, representations and conditions,
both written and oral, among the parties hereto with respect to the subject
matter hereof, and (ii) are not intended to confer upon any other person any
rights or remedies hereunder.

 

(d) Assignment. This Agreement shall not be assigned by operation of law or
otherwise, except that Buyer may assign the rights and delegate its obligations
hereunder to any wholly owned direct or indirect Subsidiary of Buyer so long as
Buyer remains obligated to perform those obligations required to be performed by
Buyer hereunder.

 

(e) Amendments and Modification. This Agreement may not be modified, amended,
altered or supplemented except by the execution and delivery of a written
agreement executed by all of the parties hereto.

 

(f) Waiver. No waiver by any party hereto of any condition or of any breach of
any provision of this Agreement shall be effective unless in writing.

 

(g) Further Assurances. Each party hereto shall perform such further acts and
execute such further documents as may reasonably be required to carry out the
provisions of this Agreement. Stockholder agrees to notify Buyer promptly in
writing of the number and description of Shares or New Shares acquired after the
date hereof that is not listed on the signature page below.

 



-8-

 

 

(h) Severability. In the event that any provision of this Agreement or the
application thereof becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement shall
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties hereto further agree to replace such
void or unenforceable provision of this Agreement with a valid and enforceable
provision that shall achieve, to the extent possible, the economic, business and
other purposes of such void or unenforceable provision.

 

(i) Specific Performance. The parties hereto agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with
the terms hereof and that the parties shall be entitled to specific performance
of the terms hereof, in addition to any other remedy to which they are entitled
at law or in equity.

 

(j) Fees and Expenses. Except as otherwise provided in the Purchase Agreement,
all costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be borne by the party incurring such
costs and expenses. If any action or other proceeding relating to the
enforcement of any provision of this Agreement is brought by any party hereto,
the prevailing party shall be entitled to recover reasonable attorneys’ fees,
costs and disbursements from the opposing party or parties in such action or
other preceding (in addition to any other relief to which the prevailing party
may be entitled).

 

(k) GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction). EACH PARTY HERETO hereby irrevocably and
unconditionally agrees to be subject to, and hereby consents and submits to, the
jurisdiction of the courts of the State of Delaware and agrees that any action
involving any equitable or other claim shall be brought exclusively in the
Delaware Court of Chancery. In the event that the Delaware Court of Chancery
does not accept OR DOES NOT HAVE jurisdiction over any such action, EACH PARTY
HERETO hereby irrevocably and unconditionally agrees that any such action then
shall be brought exclusively in the United States District Court for the
District of Delaware.

 

(l) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
ACTIONS OF ANY PARTY HERETO IN NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT HEREOF.

 



-9-

 

 

(m) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by means of
facsimile or portable document format (“.PDF”) signature and such signature
shall be deemed to have the same legal effect as delivery of an original signed
copy of this Agreement.

 

(n) Purchase Agreement. Buyer acknowledges that Stockholder has been induced to
enter into this Agreement based on the terms and conditions of the Purchase
Agreement.

 

[Signature page follows.]

 



-10-

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.

 

  Buyer:         Mitsubishi Chemical Performance Polymers, Inc.         By:
                Name:     Title:  

 

[Signature Page to Voting and Support Agreement]

 



 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.

 



  Stockholder:         By:       (Signature)         Name:       (Print Name)  
      Title:       (If Applicable)   Address:                   Company Stock
Beneficially Owned:         Shares:           Common Stock issuable upon the
exercise of outstanding options, warrants or other rights:    



 

[Signature Page to Voting and Support Agreement]

 

 

 

 

